PER CURIAM.
This appeal from a judgment entered in the United States District Court for the Western District of Tennessee, on the verdict of a jury awarding appellee thirty thousand dollars damages’ in an action brought under the Federal Employers’ Liability Act, 45 U.S.C.A. § 51 et seq., to recover damages for the death of appellee’s decedent, Lawrence Jarrett, came on to be heard upon the record and the oral arguments and briefs of attorneys.
And it appearing that there is substantial evidence from which the jury could reasonably infer that the death of appellee’s decedent was proximately caused by the negligence of the appellant and the breach of legal duty owed him by the appellant [see Tennant, Adm’r v. Peoria & Pekin Union Ry. Co., 321 U.S. 29, 35, 64 S.Ct. 409] ; , that no reversible error was committed by the trial judge; and that, in view of the earning capacity and life expectancy of appellee’s decedent and the conscious pain which he endured from the time of his injury until his death, the verdict is not so excessive as to require reversal, the judgment is accordingly affirmed.